Citation Nr: 0715108	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  02-19 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased (initial) rating for diabetes 
mellitus with diabetic retinopathy, now rated 20 percent 
disabling.

2.  Entitlement to an increased (initial) rating for left 
elbow ulnar nerve entrapment, now rated 10 percent disabling.

3.  Entitlement to an increased (initial) rating for 
glaucoma, now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife
ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel 


INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 RO decision that awarded service 
connection and a 20 percent rating for diabetes mellitus.  
This appeal also arises from a June 2002 RO decision that 
awarded service connection and separate 10 percent ratings 
each for left elbow ulnar nerve entrapment and glaucoma.  The 
Board remanded the case in September 2004.  In March 2005, 
the veteran and his wife testified before the Board.  In 
September 2005, the Board, in pertinent part, remanded the 
issues now on appeal.  

In September 2006, the veteran raised a claim for special 
monthly compensation based on the need for aid and 
attendance.  In July 2006, the RO awarded special monthly 
compensation based on housebound status.  See 38 U.S.C.A. 
§ 1114(l), (s) (West 2002 & Supp. 2006).  In October 2006, 
the veteran also raised a claim for an earlier effective date 
for the award of service connection for peripheral 
neuropathy.  Since the RO has not had an opportunity to 
adjudicate these issues, the Board will refer these issues to 
the RO for its consideration in the first instance, as 
appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In September 2006, the veteran wrote that two non-VA medical 
providers had treated him for diabetes mellitus from June and 
July 2006; and from September to November 2006.  On remand, 
the RO should seek to obtain these records.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain copies of the medical 
records from the non-VA medical 
providers described by the veteran in 
his September 2006 letter and 
accompanying authorization forms.  
Request relevant records from these 
providers from June 2006 to the 
present.

2.  Then readjudicate the claims for 
increased (initial) ratings for (1) 
diabetes mellitus with diabetic 
retinopathy (rated 20 percent); (2) 
left elbow ulnar nerve entrapment 
(rated 10 percent); and (3) glaucoma 
(rated 10 percent).  If any decision is 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims 
should be treated expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


